                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


ADRIENNE D. CROCKETT,                     :

       Plaintiff,                         :

vs.                                       :       CA 18-0210-MU

NANCY A. BERRYHILL,                     :
Acting Commissioner of Social Security,
                                        :
       Defendant.

                                       JUDGMENT

       In accordance with the memorandum opinion and order entered on this date, it is

hereby ORDERED, ADJUDGED, and DECREED that the decision of the Commissioner

of Social Security denying plaintiff benefits be affirmed.

       DONE this the 17th day of January, 2019.

                                   s/ P. Bradley Murray
                                   UNITED STATES MAGISTRATE JUDGE
